DETAILED ACTION
Status of the Application
Receipt of the Response and Amendment after Non-Final Office Action filed 07/16/2021 is acknowledged.
Applicant has overcome the following rejections by virtue of the amendment or cancellation of the claims and/or persuasive remarks: (1) the 35 U.S.C. 112(b) rejections of claims 112 and 118 have been withdrawn.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims: 110-132
Withdrawn claims: None
Previously cancelled claims: 1-109
Newly cancelled claims: 111
Amended claims: 110, 112, and 118
New claims: None
Claims currently under consideration: 110 and 112-132
Currently rejected claims: 110 and 112-132
Allowed claims: None

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 110, 112-116, 118-127 and 129-131 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenplenter (U.S. 5,520,950) in view of Rajesh et al. (U.S. 8,906,441 B2), Moore (U.S. 4,865,866), and O’Brien et al. (U.S. 5,294,455).
Regarding claim 110, Rosenplenter discloses a low sugar content (C1, L4-L8) sweet food spread comprising (C1, L44-L46):
20-60% by weight sugar alcohols (specifically, 30-60%) (C1, L47-L49);
15-50% by weight vegetable oil (specifically, 5-20% vegetable fat) (C1, L55);

5-15% by weight ground hazelnuts or hazelnut paste (specifically, 5-20%) (C1, L50; C2, L6-L8); and
5-15% by weight cocoa powder (specifically, 1-10%) (C1, L63-L65);
wherein the palm oil content of the food spread is less than 5% by weight of the total food spread (C3, L10-L25); the food spread comprises less than 5% by weight sugar (C1, L31-L33; C3, L10-L25).
Rosenplenter does not explicitly disclose the spread as comprising steviol glycosides or cocoa butter, the vegetable oil as being from among the claimed list, or the food spread as being spreadable at a temperature of 3°C.
However, Rajesh et al. discloses a spread composition (C1, L4-L5) that may comprise rebaudioside A as a sweetener (C7, L51-L57) and cocoa butter as a stabilizing fat (C4, L4-L6) in an amount of 1-10% (C6, L7-L9). Moore discloses a fat composition suitable for use in a food spread comprising chocolate and hazelnut, where the fat/oil comprises soyabean, cottonseed, sunflower, or safflower oil (C1, L46-L58). O’Brien et al. teaches that an acceptable edible spread should be capable of being spread at refrigerator temperatures (C1, L6-L9).
It would have been obvious to one having ordinary skill in the art to produce the spread of Rosenplenter with steviol glycosides. Rosenplenter teaches that the spread may comprise an intense sweetener such as acesulfame K in an amount of 0.03% (C2, L52-L56). A skilled practitioner would readily recognize that numerous alternatives to such a sweetener are known in the art, including natural sweeteners that are commonly preferred over synthetic sweeteners, such as acesulfame K, and would be prompted to consult Rajesh et al. for additional instruction. Since Rajesh et al. teaches that rebaudioside A is a natural sweetener that may be used as an alternative 
As for the cocoa butter, Rajesh et al. teaches that nut butter variants have a tendency to toward separation (C1, L25-L34) that may be overcome by incorporating cocoa butter as a stabilizing fat (C4, L4-L6) in an amount of 1-10% (C6, L7-L9). Since Rosenplenter teaches a spread composition that would be considered a nut butter variant and provides relatively little instruction regarding specific sources of suitable fat components (C2, L24-L30), a skilled practitioner would be motivated to consult Rajesh et al. for additional instruction related to suitable fats. Since Rajesh et al. teaches that cocoa butter is suitable for such a use and imparts the added benefit of stabilizing such spread compositions against separation, the incorporation of cocoa butter in an amount of 1-10% by weight into the spread of Rosenplenter would be obvious.
As for the vegetable oil, Rosenplenter does not disclose any specific vegetable fats (C2, L24-L30; C3, L15), which would prompt a practitioner to consult Moore. Since Moore teaches a fat composition suitable for use in a food spread comprising chocolate and hazelnut, where the fat/oil comprises soyabean, cottonseed, sunflower, or safflower oil (C1, L46-L58), the incorporation of such oils into the spread of Rosenplenter would be obvious. Though Rosenplenter does teach a particular melting point range for the vegetable oil (C2, L26-L29), the reference indicates more broadly that “[t]he vegetable fat component of the composition should have the characteristics of such fats which are generally used in confectionary and other foods” (C2, L24-L26). The indication in Moore that the disclosed fats are specifically suited for use in chocolate/hazelnut spreads (C1, L46-L58) is adequate to determine that such fats fall within the class disclosed in Rosenplenter of “fats which are generally used in confectionary and other foods”.
As for the spread characteristics, Rosenplenter indicates generally that a spread should be “sufficiently soft to be spreadable” (C1, L24-L27), as well as that a finished product is stored at 10-12°C (C3, L34-L35). Since such temperatures are lower than room temperature but exceed conventional refrigeration temperatures (about 2-6°C), a skilled practitioner would consult O’Brien et al. for additional instruction regarding spreadability at various temperatures. Since O’Brien et al. teaches that an acceptable edible spread should be capable of being spread at refrigerator temperatures (C1, L6-L9), a skilled practitioner would find the manipulation of the spread of Rosenplenter to be spreadable at refrigeration temperature to be obvious. As such, the claimed limitation that the spread is spreadable at a temperature of 3°C would be obvious.
As for claims 112 and 113, Rosenplenter does not disclose the spread as comprising any palm oil, thus rendering a food spread that is free of palm oil obvious.
As for claims 114-116, Rosenplenter does not disclose the spread as comprising any olive oil, thus rendering a food spread that is free of olive oil obvious.
As for claim 118, Rosenplenter discloses that the amount of intense sweetener may be 0.03% (C2, L54-L56), which renders the claimed range of 0.005-0.055% obvious.
As for claim 119, Rosenplenter discloses the amount of vegetable oil (fat) in the spread as being in the range of 15-40% of the total weight of the spread (specifically, 5-20%) (C1, L55).
As for claim 120, Rajesh et al. discloses incorporation of cocoa butter in an amount of 1-10% (C6, L7-L9), which renders the claimed range of 3-8% cocoa butter in the spread obvious.
As for claim 121, Rosenplenter discloses the amount of maltodextrin as being from 1-20% of the total weight of the spread (specifically, 3-15%) (C1, L51-L53).
As for claim 122, Rosenplenter discloses the spread as having a sugar content of zero (C1, L31-L33). Rajesh et al. discloses the spread may have a sugar content of 2-20% by weight 
As for claim 123, Rosenplenter discloses the amount of sugar as being less than 2% by weight (C1, L31-L33).
As for claim 124, Rosenplenter discloses the spread as comprising an emulsifier in an amount of 0.1-2% by weight (specifically, 0.1-3%) (C2, L41-L44).
As for claim 125, Rosenplenter discloses the emulsifier as being lecithin (C2, L41-L43).
As for claim 126, the previous analysis for claim 110 showed that all the claim limitations between the two claims that are the same would be obvious for the reasons detailed previously herein. Claim 126 additionally requires the spread to comprise less than 2% by weight sugar. Rosenplenter discloses the amount of sugar as being less than 2% by weight (C1, L31-L33).
As for claim 127, the previous analysis for claim 110 showed that all the claim limitations between the two claims that are the same would be obvious for the reasons detailed previously herein. Claim 127 additionally requires the spread to be free of palm oil and to comprise less than 2% by weight sugar. Rosenplenter does not disclose the spread as comprising any palm oil, thus rendering a food spread that is free of palm oil obvious. Rosenplenter also discloses the amount of sugar as being less than 2% by weight (C1, L31-L33).
As for claim 129, the previous analysis for claim 110 showed that all the claim limitations between the two claims that are the same would be obvious for the reasons detailed previously herein. Claim 129 additionally requires the spread to specifically comprise 
As for claim 130, the previous analysis for claim 110 showed that all the claim limitations between the two claims that are the same would be obvious for the reasons detailed previously herein. Claim 130 additionally requires the spread to specifically comprise maltodextrin in the claimed amount and to comprise less than 2% by weight sugar. Rosenplenter discloses the spread as comprising 1-40% by weight maltodextrin (specifically, 3-15%) (C1, L51-L53) and also discloses the amount of sugar as being less than 2% by weight (C1, L31-L33).
As for claim 131, the previous analysis for claim 110 showed that all the claim limitations between the two claims that are the same would be obvious for the reasons detailed previously herein. Claim 131 additionally requires the spread to specifically comprise maltodextrin in the claimed amount, to be free of palm oil, and to comprise less than 2% by weight sugar. Rosenplenter discloses the spread as comprising 1-40% by weight maltodextrin (specifically, 3-15%) (C1, L51-L53) and also discloses the amount of sugar as being less than 2% by weight (C1, L31-L33). Rosenplenter does not disclose the spread as comprising any palm oil, thus rendering a food spread that is free of palm oil obvious.
Claims 117, 128 and 132 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenplenter (U.S. 5,520,950) in view of Rajesh et al. (U.S. 8,906,441 B2), Moore (U.S. 4,865,866), and O’Brien et al. (U.S. 5,294,455) as applied to claim 110 above, and further in view of Elleman et al. (U.S. 2011/0091636 A1).
Regarding claim 117, Rosenplenter, Rajesh et al. and O’Brien et al. disclose the spread according to claim 110. Rosenplenter also discloses the sugar alcohol as being maltitol and other sugar alcohols (C1, L66 – C2, L5).
The cited prior art does not disclose the sugar alcohol as being erythritol.
However, Elleman et al. discloses erythritol as being a typical bulk sweetener that is known in the art, along with maltitol and sorbitol ([0199]), wherein such sweeteners are used in a confectionary composition ([0004]) that may be a spread ([0221]).
It would have been obvious to one having ordinary skill in the art to have incorporated erythritol together with maltitol in the spread composition of Rosenplenter. Since Rosenplenter indicates that the other sugar alcohols are only usually “sorbitol, maltotriitol and higher sorbitol oligomers” (C1, L67 – C2, L2), a skilled practitioner would be motivated to consult Elleman et al. for further instruction regarding suitable sugar alcohols. Since Elleman et al. teaches erythritol as being a conventional sugar alcohol that is used as an alternative to both maltitol and sorbitol ([0199]), the incorporation of erythritol together with maltitol in the spread of Rosenplenter would be obvious.
As for claim 128, the previous analysis for claim 110 showed that all the claim limitations between the two claims that are the same would be obvious for the reasons detailed previously herein. Claim 128 additionally requires the spread to comprise erythritol, to be free of palm oil and to comprise less than 2% by weight sugar. Rosenplenter does not disclose the spread as comprising any palm oil, thus rendering a food spread that is free of palm oil obvious. Rosenplenter also discloses the amount of sugar as being less than 2% by weight (C1, L31-L33). The inclusion of erythritol would be obvious in light of Elleman et al. for the same reasons detailed previously in relation to claim 117.
As for claim 132, the previous analysis for claim 110 showed that all the claim limitations between the two claims that are the same would be obvious for the reasons detailed previously herein. Claim 132 additionally requires the spread to comprise erythritol, to .
Response to Arguments
Claim Rejections - 35 U.S.C. § 112: Applicant has overcome the 35 U.S.C. § 112(b) rejections of claims 112 and 118 based on amendment to the claims. Accordingly, the 35 U.S.C. § 112(b) rejections have been withdrawn.
Claim Rejections - 35 U.S.C. § 103(a) of claims 110-116, 118-127, and 129-131 over Rosenplenter, Rajesh et al., and O’Brien et al.; and claims 117, 128, and 132 over Rosenplenter, Rajesh et al., O’Brien et al., and Elleman et al.: Applicant’s arguments have been fully considered but they are not persuasive.
Applicant first argued that Rosenplenter teaches away from using the fats claimed in claim 110 (Applicant’s Remarks, p. 8, ¶3). Applicant asserted that Rosenplenter teaches that the fats used should have a reasonably hard consistency and should have a short melting range just below blood temperature (Applicant’s Remarks, p. 9, ¶1). Applicant noted that the claimed oils all have melting points below 27°C—below the range disclosed as being suitable in Rosenplenter (Applicant’s Remarks, p. 9, ¶¶1-2). Applicant further asserted that Rosenplenter must be interpreted as requiring reasonably hard fats with melting points in the disclosed range and thus teaches away from oils having a melting point below 27°C, which allegedly undermines any 
The present claims rely on Moore, rather than Rajesh et al., for instruction related to the use of certain vegetable oils in chocolate/hazelnut spreads, although Applicant’s arguments are considered to still be applicable to the new combination of references.
Rosenplenter is not interpreted as teaching only a narrow class of suitable vegetable oils while teaching against vegetable oils that fall outside that class. The reference states in relevant part: “The vegetable fat component of the composition should have the characteristics of such fats which are generally used in confectionary and other foods ie it should have a reasonably hard consistency, stability and a short melting range just below blood temperature eg in the range 27° to 37° C., preferably 30° to 32° C.” (C2, L24-L29). The stated temperature range of 27-37°C is clearly noted as being merely exemplary by the use of the term “eg”, and MPEP 2123 II indicates that “[d]isclosed examples and preferred embodiments do no constitute a teaching away from a broader disclosure or nonpreferred embodiments.” The phrase “it should have a reasonably hard consistency, stability and a short melting range just below blood temperature” must therefore be interpreted without specific limitation to the exemplary temperature range, and is consequently interpreted relatively broadly due to the use of intentionally vague terms and ranges (e.g., reasonably hard consistency, stability and a temperature range limited only by a maximum value that is still only defined in relation to “blood temperature”). A practitioner reading the reference would clearly expect the exemplary range to be a useful guide in selecting suitable oils but in no way would consider the range to be a strict limit on suitable oils or to constitute teaching away from oils that do not specifically conform to the noted attributes, especially where the reference earlier states that “[t]he vegetable fat component of the which are generally used in confectionary and other foods.” Since Moore teaches some of the claimed oils are among those used in chocolate/hazelnut spreads, Examiner maintains that the use of the noted oils in the product of Rosenplenter would be obvious.
Even if Rosenplenter were determined to narrowly teach that only oils with melting points falling within the exemplary temperature range were suitable, the reference still teaches that such oils are part of the inventive aspect of the disclosed composition but that conventional spread compositions are known and would contain typical ingredients (C1, L4-L43). Production of a conventional spread or a spread with only reduced sugar (i.e., no concurrent reduction in fat) would clearly merely require the use of typical vegetable oils for such a product. The disclosure of Moore supplements the disclosure of Rosenplenter as related to such suitable oils. The present claims obviously are not subjected to the same limitations of fat concentration as the products of Rosenplenter (up to 50% or 40% vegetable oil in the present claims but only up to 20% in Rosenplenter at C1, L55), so a skilled practitioner would understand that a higher fat product would not be subject to the same fat limitations as that necessary to achieve a suitable product with lower fat concentrations. Thus, Examiner maintains that the combination of Rosenplenter and Moore is adequate to deem the claimed oils obvious.
Applicant next argued that the combined teachings of Rosenplenter and O’Brien et al. “do not reasonably teach how a skilled person would achieve spreadability at 3 °C with Rosenplenter’s composition” (Applicant’s Remarks, p. 10, ¶1; p. 11, ¶2). Applicant concluded that the indication in Rosenplenter that the inventive composition would “give mouth feel and sensory properties akin to the conventional higher calorie product” further indicates that the 
However, O’Brien et al. is relied on only for its instruction that spreadability at refrigerator temperatures is a desirable attribute for a spread. The reference is not relied on for instruction as to how such an attribute should be achieved.
The spreadability of a spread product is an inherent characteristic based on the composition. A skilled practitioner would recognize that the incorporation of various oils, such as those taught in Moore et al., would directly affect the spreadability of the resultant spread at various temperatures. The manipulation of the spreadability based on the manipulation of the oil content in the spread is considered to be well within the ordinary skill in the art, such that achieving a spread that is spreadable at 3°C is considered obvious. The present specification supports the determination that the spreadability property is inherent, since no process manipulation occurs on the spreads. The claimed spreadability characteristic merely materializes as a result of the composition of the product (Specification, [00105], [00120]-[00126]).
Applicant’s conclusion that that the indication in Rosenplenter that the inventive composition would “give mouth feel and sensory properties akin to the conventional higher calorie product” further indicates that the composition would also have spreadability characteristics to conventional high calorie spreads improperly extrapolates “sensory properties” to apply to spreadability characteristics. There is no basis for expanding “sensory properties” to include spreadability characteristics, especially at various temperatures, since a skilled practitioner would understand “sensory properties” to apply only to properties that are sensed by a consumer upon consumption, such as taste, smell, texture, etc. Rosenplenter thus cannot be read as implicitly teaching that the disclosed spread would not be spreadable at 3°C on the basis 
Applicant further argued that commercially-available chocolate/hazelnut spreads are not spreadable or spoonable at refrigerator temperature (Applicant’s Remarks, p. 11, ¶3 – p. 12, ¶1). Applicant alleged that the instruction in O’Brien et al. regarding the acceptability of a spread applies only to spreads that are required to be refrigerated to avoid spoilage (Applicant’s Remarks, p. 12, ¶2).
To the contrary, O’Brien et al. states: 
An acceptable edible spread should have a number of characteristics. It should be capable of being spread at domestic refrigerator temperatures and at room temperature without releasing moisture. It should release its flavour in the mouth but should also retain its structure when spread, for example on bread, biscuits or hot toast. The spread must also be stable at room temperature and have an adequate shelf life.

(C1, L6-L13). O’Brien et al. thus plainly indicates that the product should be spreadable at both refrigerator and room temperatures and must also be stable at room temperature. Applicant’s argument that O’Brien et al. implicitly applies the characteristic of being spreadable at refrigerator temperatures only to spreads that need to be refrigerated directly contradicts the teaching of the reference that the spread is stable at room temperature. Applicant’s argument is thus unpersuasive.
Also, Applicant’s analytical data is based on spreadability of the claimed product on bread; however, neither the present claims nor the specification limit the term “spreadable” to applying only to bread. The term is thus interpreted as merely requiring that the food spread is capable of being spread, regardless of the substrate to which it applied or any detrimental effect on the substrate that may occur during spreading. The asserted comparative data is narrower in 
Applicant then argued that the composition of O’Brien et al. differs from the claimed product in that it is not a chocolate/hazelnut type of spread (Applicant’s Remarks, p. 12, ¶3 – p. 13, ¶1). Applicant again asserted that there is no instruction as to how to achieve the claimed spreadability characteristic (Applicant’s Remarks, p. 13, ¶1).
As noted previously, O’Brien et al. is relied on only for its instruction that spreadability at refrigerator temperatures is a desirable attribute for a spread. The reference is not relied on for instruction as to how such an attribute should be achieved. O’Brien et al. indicates that the exemplary spread is suitable for spreading on bread, biscuits or hot toast (C1, L10-L11) and may contain flavors such as chocolate or hazelnut (C3, L30-L31). The spread of O’Brien et al. is considered to be comparable to the claimed spread to the extent necessary to consider teachings in the reference as related to desirable spread attributes applicable to the product of Rosenplenter, as well as the claimed spread. As for how such a spreadability is achieved, the previous discussion detailed that the spreadability is effectively an inherent attribute based on the composition of the product, where manipulation of the oil component to modify the spreadability was determined to be within the ordinary skill in the art.
Applicant next argued that Rajesh et al. is directed “specifically to ‘normal’ peanut butter formulations” that have a higher level of nuts than presently claimed (Applicant’s Remarks, p. 14, ¶1).
Rajesh et al. states: “A problem which sometimes accompanies deviations from a ‘normal’ peanut butter formulation is a tendency toward separation of the liquid (at room temperature) oil from the remainder of the product.” (C1, L25-L34). Rajesh et al. is not saying 
Applicant then argued that Rajesh et al. teaches only that a combination of cocoa butter and non-hydrogenated palm oil fraction constitutes a stabilizer but that neither component individually should be considered a stabilizer (Applicant’s Remarks, p. 14, ¶¶2-3).
However, Rajesh et al. plainly states: “Nut spreads according to the invention include a stabilizer which is a non-hydrogenated, palm oil fraction, and a stabilizer which is a cocoa butter.” (C4, L4-L6). Since cocoa butter is taught as being a stabilizer, a skilled practitioner would read understand it to be useful as a stabilizer on its own, not only in combination with the palm oil fraction. The description of the combination as a “unique blend” that imparts superior mouthfeel does not limit the two components as being useful as stabilizers only in combination, since the blend could result in a synergistic effect that may indeed be superior to the performance of either component alone as a stabilizer. Any such synergistic effect of both components does not undermine the plain teaching that the individual components are also stabilizers. At the least, the clear description of cocoa butter as a stabilizer is adequate to rely on the reference for such teaching.
Applicant further argued that Rajesh et al. teaches a variety of oils and allegedly “provides no guidance as to why further amounts of oil or fat should be added” (Applicant’s Remarks, p. 15, ¶¶2-3). Applicant again noted the difference between the spreads of Rosenplenter and Rajesh et al. and concluded that a practitioner would not expect a similar effect 
However, Rajesh et al. plainly discloses a known issue of separation of liquid oil (C1, L25-L34) and discloses cocoa butter as a stabilizer to remedy the issue (C3, L20-L29; C4, L4-L6). Examiner thus maintains that Rajesh et al. provides adequate guidance for incorporating cocoa butter into a spread as a stabilizer. Also, as noted previously, Rajesh et al. is directed to a spread that may comprise chocolate/hazelnut flavoring and is thus considered comparable to the spread of Rosenplenter. Since Rajesh et al. is only relied on in the present claim rejections for its instruction related to the use of rebaudioside A and cocoa butter, Examiner maintains that the asserted difference the spreads of the two references is inconsequential as related to the incorporation of teachings related to those two components into the product of Rosenplenter.
Applicant then asserted that Elleman et al. does not remedy the alleged deficiencies of the other cited references (Applicant’s Remarks, p. 17, ¶2).
Examiner maintains that no such deficiency exists in the presently-cited combination of art references and that Elleman et al. is adequate for all that is relied on in the present claim rejections.
The rejections of claims 110 and 112-132 have been maintained herein.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

Claims 110 and 112-132 are rejected.
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P MORNHINWEG whose telephone number is (571)270-5272. The examiner can normally be reached on 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished 

/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793